Citation Nr: 0504009	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-14 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to July 25, 2002, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963 and from December 1963 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for PTSD, and 
assigned a 50 percent rating for the disorder effective July 
25, 2002.  The veteran perfected an appeal of the effective 
date assigned for the grant of service connection.


FINDING OF FACT

There is no probative evidence of the veteran having PTSD 
prior to July 25, 2002.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 25, 2002, for the grant of service connection for PTSD 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.156, 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an effective date 
in May 2000 for the grant of service connection for PTSD 
because that is when he initially submitted a claim for that 
benefit.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which have been codified at 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  VA has issued a regulation to implement 
the provisions of the VCAA, which is codified at 38 C.F.R. 
§3.159 (2004).  

The provisions of the VCAA are potentially applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and pending 
before VA on that date.  See VAOPGCPREC 7-03.  The veteran's 
claim for service connection for PTSD was filed after 
November 2000.  The provisions of the VCAA are, therefore, 
potentially applicable to the instant appeal.  VA's General 
Counsel has held, however, that if, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate the newly raised issue.  See VAOPGCPREC 8-03.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2004).

In the instant appeal the RO notified the veteran of the 
evidence required to substantiate his claim for service 
connection for PTSD in December 2001 and September 2002.  The 
RO also informed him of the information and evidence that he 
was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  

In the November 2002 rating decision here on appeal, the RO 
granted service connection for PTSD and assigned a 50 percent 
rating for the disorder, effective July 25, 2002.  The 
veteran then submitted a notice of disagreement with the 
effective date assigned for the grant of service connection.  
Because the veteran raised the issue of entitlement to an 
earlier effective date in the context of his appeal of the 
effective date initially assigned, the Board finds that the 
provisions of the VCAA are not applicable to the instant 
appeal.

Assuming, for the sake of argument, that the VCAA is 
applicable to the veteran's appeal, the Board finds that the 
December 2001 and September 2002 notices informed him of the 
evidence needed to establish entitlement to an earlier 
effective date and the relative responsibilities of the 
veteran and VA in developing that evidence.  In addition, he 
and his representative were provided with a copy of the 
appealed rating decision and a statement of the case, in 
which the RO informed them of the specific criteria for 
establishing entitlement to an earlier effective date, as 
well as the reasons for determining that the criteria were 
not met.  In these documents the RO also informed them of the 
cumulative evidence previously provided to VA or obtained by 
VA on the veteran's behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence needed to establish entitlement to an earlier 
effective date, the evidence that he was responsible for 
submitting, and the evidence that VA would obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The RO has obtained the veteran's VA treatment records and 
his service personnel and medical records.  He and his 
representative have been accorded the opportunity to present 
evidence and argument, and have done so.  He has not alluded 
to the existence of any other evidence that is relevant to 
the issue on appeal.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
appeal and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
appeal.  See 38 U.S.C.A. § 5103A (West 2002); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. 
§ 3.159(c) (2004).

Relevant Laws and Regulations

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2004).

Specific rules apply in determining the appropriate effective 
date if entitlement is based on the receipt of new and 
material evidence.  New and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision if a timely appeal has been filed, will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  In 
other words, if the evidence is other than service department 
records and that evidence is received within the appeals 
period or prior to the appellate decision, the effective date 
will be as though the former decision had not been rendered.  
If the evidence other than service department records is 
received after a final disallowance, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. §§ 3.156(b), 3.400(q) 
(2004).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

The veteran initially claimed entitlement to service 
connection for PTSD in May 2000.  The RO notified him at that 
time of the evidence needed to establish a well grounded 
claim, but he did not submit any evidence in support of that 
claim.  In a June 2000 rating decision the RO denied 
entitlement to service connection for PTSD on the basis that 
the claim was not well grounded.  The RO denied the claim 
because the veteran had not presented or identified any 
evidence showing that he had PTSD.

The concept of a well-grounded claim was eliminated by the 
VCAA, which was enacted in November 2000.  The VCAA also 
provided for the re-adjudication of any claim denied as not 
being well grounded after July 14, 1999.  VCAA, § 7, subpart 
(b).  In October 2000 the veteran again claimed service 
connection for PTSD and, based on this provision of the law, 
in February 2001 the RO informed him of the proposed re-
adjudication of his claim and the evidence needed to 
establish entitlement.  

The veteran did not respond to the February 2001 notice, and 
in a June 2001 rating decision the RO denied service 
connection for PTSD based on the substantive merits of the 
claim.  The RO found that the veteran's VA treatment records 
did not reflect a diagnosis of PTSD, and he had not 
identified any other relevant evidence.  The veteran was 
notified of the June 2001 decision and did not appeal, and 
that decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2000).  Because the June 2001 denial of 
service connection is final, an effective date based on any 
claim filed prior to June 2001 is precluded as a matter of 
law.  38 C.F.R. §§ 3.156(b), 3.400(q) (2004).

The veteran submitted a statement in August 2001 that can be 
reasonably construed as an additional claim for service 
connection for PTSD.  In a December 2001 notice the RO 
informed him of the evidence needed to substantiate that 
claim, as well as the evidence that could be considered new 
and material.  In response to that notice he submitted a 
description of his claimed stressors, and reported that he 
was being treated for depression.  He did not identify the 
medical care provider who was treating him for depression, or 
authorize the RO to obtain the records of that treatment.  
The RO obtained his VA treatment records through November 
2001, which did not describe any treatment for any 
psychiatric disorder.  In an April 2002 rating decision the 
RO determined that new and material evidence had not been 
submitted, and denied reopening of the claim.

In August 2002 the veteran again requested service connection 
for PTSD, and he submitted evidence from the service 
department showing that his records had been amended to show 
that he was entitled to a Combat Action Ribbon for service in 
Vietnam, as well as other awards and citations.  The RO 
obtained his VA treatment records in conjunction with that 
request, which show that on July 2, 2002, he complained of 
insomnia, irritability, and feeling depressed, which were 
diagnosed as depression.  He was also referred to the Mental 
Health Clinic for evaluation.  He underwent a mental health 
intake assessment on July 25, 2002, which resulted in a 
provisional diagnosis to rule out PTSD.  During the 
assessment he denied having received any mental health 
treatment since 1975.  He underwent a psychiatric evaluation 
in September 2002, which resulted in a confirmed diagnosis of 
PTSD.  Based on that evidence, in the November 2002 rating 
decision the RO granted service connection for PTSD effective 
with the date of the July 25, 2002, mental health assessment, 
which was the initial medical evidence showing that the 
veteran has PTSD.

Because the July 2002 medical evidence was received with the 
one-year appeal period arising from the August 2001 claim for 
service connection for PTSD, that evidence is considered as 
having been filed in connection with the August 2001 claim.  
The veteran is, therefore, potentially entitled to an 
effective date of August 2001 for the grant of service 
connection for PTSD.  The effective date to be assigned for 
the grant of service connection is, however, limited to the 
date of the August 2001 claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2004) (emphasis 
added).  The evidence shows that he did not meet the criteria 
for a grant of service connection for PTSD until July 25, 
2002, when the diagnosis was initially established.  For that 
reason his "entitlement arose" on July 25, 2002, and the 
effective date for the grant of service connection is limited 
to that date.

The Board notes that in determining the correct effective 
date for the grant of service connection, the date the 
evidence of entitlement is submitted to VA is not 
controlling; if the medical evidence indicates that the 
veteran suffered from the disorder retroactively, and a claim 
for service connection was pending at that time, a 
retroactive effective date is applicable.  In other words, 
the "date entitlement arose" can be prior to receipt of the 
evidence of such entitlement.  See McGrath v. Gober, 14 Vet. 
App. 28 (2000).  In the instant appeal, however, there is no 
medical evidence indicating that the veteran had PTSD prior 
to July 25, 2002, nor has he alluded to any medical records 
that could establish that he actually had the disorder prior 
to that date.  For that reason the Board finds that the 
criteria for a grant of service connection for PTSD were not 
met until July 25, 2002, and that the effective date for the 
grant of service connection is limited to that date.

The Board also notes that if the newly submitted material 
evidence consists of a change or modification to a military 
record, the award will be effective from the latest of these 
dates:
?	Date application for change, correction, or modification 
was filed with the service department, in either an 
original or a disallowed claim;
?	Date of receipt of claim if claim was disallowed; or
?	One year prior to date of reopening of disallowed claim.

38 C.F.R. §§ 3.156(c), 3.400(q) (2004).

In the instant appeal the veteran submitted evidence showing 
that his service records had been amended to show that he was 
entitled to the Combat Action Ribbon for his service in 
Vietnam.  The RO did not originally deny service connection, 
however, due to the absence of evidence of the veteran having 
received the Combat Action Ribbon.  His military discharge 
certificate, which has been of record since 1968, shows that 
he served in the United States Marine Corps as an infantry 
unit leader in Vietnam.  His claim was denied because there 
was no probative evidence of a diagnosis of PTSD.  The 
evidence from the service department showing that his service 
records were amended to reflect his entitlement to the Combat 
Action Ribbon was not, therefore, material to the award of 
service connection for PTSD in November 2002.  Consideration 
of the provisions applicable to amended service records does 
not, therefore, result in entitlement to an earlier effective 
date.

In summary, analysis of the evidence shows that the criteria 
for the grant of service connection for PTSD were not met 
until July 25, 2002.  The Board finds, therefore, that the 
preponderance of the evidence is against the appeal to 
establish entitlement to an earlier effective date for the 
grant of service connection.


ORDER

The appeal to establish entitlement to an effective date 
prior to July 25, 2002, for the grant of service connection 
for PTSD is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


